Pee Cueiam.
The order appealed from should be affirmed, for the reasons stated in the opinion of the vice-chancellor.
It will appear from an examination of the opinion that the learned vice-chancellor concluded that the fund in dispute was not within the scope of the “anticipation” clause of the trust deed, and in this conclusion we concur. The case, therefore, does not call for a consideration of the question whether or not that clause is valid. It was assumed to be so by the learned vice-chancellor. As the question is not involved in the determination of the case, we express no opinion upon it.
For affirmance—The Chief-Justice, Dixon, Gabeison, Poet, Gabbetson, Pitney, Swayze, Bogebt, Vbedbnbubgh, Vboom, Geeen, Geay, Dill—13.
For reversal—Done.